Cardozo, J.
It is manifestly just and proper, that pending a motion to vacate' an order, the moving party should not be compelled to prepare to argue his appeal from that order ; and the defendant ought not, as suggested by the plaintiff’s counsel, to be required to withdraw the present appeal, because in case of an adverse decision upon the motion, the defendant, if the time to appeal from the original order had then expired, might *443be remediless. Neither party can be harmed, except to the extent of the delay of one term, by the stay asked for, and which is obviously, right.
The order is therefore granted.